                Case 2:19-cv-00466-TSZ Document 51 Filed 05/26/20 Page 1 of 2



 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 6                                            AT SEATTLE

 7        KEITH RAWLINS,
 8                                   Plaintiff,                      CASE NO. 2:19-cv-00466-TSZ-BAT

 9
               v.                                                    ORDER ADOPTING REPORT
                                                                     AND RECOMMENDATION
10
          DON MARLOW, et al.,
11
                                     Defendants.
12
              Having reviewed the Report and Recommendation (“R&R”), docket no. 50, of the
13
     Honorable Brian A. Tsuchida, United States Magistrate Judge, to which no objection was
14
     filed, the Court finds and ORDERS:
15
              1. The Court ADOPTS the R&R 1;
16
              2. Defendant Kwant’s Motion for Summary Judgment, docket no. 47, is
17

18                  GRANTED. The claims against him are DISMISSED without prejudice, and

19                  the case is closed.

20

21

22
     1
       The Court interprets the references in the R&R to June 28, 2019 and June 30, 2019 (docket no. 50 at 3) as referring
23   to the notice of infraction and disciplinary sanction filed on June 28, 2018 and Plaintiff’s inmate grievances filed
     between June 28, 2018 and June 30, 2018. See Storie Decl., docket no. 14-2 at 25-26, Ex. E; Supplemental Storie
     Decl., docket no. 47-1 at 2.

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
            Case 2:19-cv-00466-TSZ Document 51 Filed 05/26/20 Page 2 of 2



 1        3. The Clerk is DIRECTED to enter judgment consistent with this Order and to

 2           send a copy of the Judgment and this Order to Plaintiff pro se and to Judge
 3           Tsuchida.
 4
          Dated this 26th day of May, 2020.
 5

 6

 7
                                                   A
                                                   Thomas S. Zilly
                                                   United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
